Exhibit (10)(h)



Vulcan Materials Company

Executive Deferred
Compensation Plan

As Amended Through February 14, 2003





CONTENTS


Article 1.


Establishment and Purpose


1


Article 2.


Definitions


1


Article 3.


Administration


4


Article 4.


Eligibility and Participation


5


Article 5.


Deferral Opportunities


6


Article 6.


Individual Accounts and Crediting of Investment Returns


10


Article 7.


Rabbi Trust


11


Article 8.


Change in Control


12


Article 9.


Beneficiary Designation


12


Article 10.


Withholding of Taxes


13


Article 11.


Amendment and Termination


13


Article 12.


Miscellaneous


13



Vulcan Materials Company
Executive Deferred Compensation Plan

Article 1. Establishment and Purpose

          1.1          Establishment. Vulcan Materials Company, a New Jersey
corporation, hereby establishes, effective as of October 9, 1998, as amended
through May 1, 2002 (the "Effective Date"), a deferred compensation plan for key
management employees as described herein, which shall be known as the "Vulcan
Materials Company Executive Deferred Compensation Plan" (the "Plan").

          1.2          Purpose. The primary purpose of the Plan is to provide
eligible employees of the Company with the opportunity to defer a portion of
their compensation in a tax-efficient manner. By adopting the Plan, the Company
desires to enhance its ability to attract and retain management employees of
outstanding competence.

Article 2. Definitions

          2.1          Definitions. Whenever used herein, the following terms
shall have the meanings set forth below, and when the meaning is intended, the
term is capitalized:

                    (a)          "Accrued Rabbi Trust Obligations" means the
then current aggregate deferred compensation account balances of all
Participants, consisting of each Participant's deferrals and the net investment
gain or loss thereon.

                    (b)          "Annual Bonus" means any incentive award based
on an assessment of performance, payable in cash by the Company to a Participant
with respect to the Participant's services during a Plan Year. The Term "Annual
Bonus" shall not include incentive awards that relate to a period exceeding one
year. An Annual Bonus shall be deemed to be earned when the Participant performs
the related services regardless of when it is paid.

                    (c)          "Base Salary" means all regular, basic wages,
before reduction for amounts deferred pursuant to the Plan or any other plan of
the Company, payable in cash to a Participant for services to be rendered during
the Plan Year, exclusive of any Annual Bonus, Long-Term Incentive Awards, other
special fees, awards, or incentive compensation, allowances, or amounts
designated by the Company as payment toward or reimbursement of expenses.

                    (d)          "Board" or "Board of Directors" means the Board
of Directors of the Company.

                    (e)          "Change in Control" means:

                              (1)          The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) (a "Person")
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (i) the then outstanding shares of Common
Stock of the Company (the "Outstanding Company Common Stock") or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided, however, that for purposes of this
subsection (1), the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii), and (iii) of subsection (3) of this
Section 2.1(e); or

                              (2)          Individuals who, as of the Effective
Date of this Plan, constitute the Board (the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company's shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

                              (3)          Consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company (a "Business Combination"), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

                              (4)          Approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.

                    (f)          "CEO" means the Chief Executive Officer of the
Company.

                    (g)          "Code" means the Internal Revenue Code of 1986,
as amended from time to time.

                    (h)          "Committee" means the Compensation Committee of
the Board (or any other committee designated by the Board that is eligible to
administer the Plan in accordance with Rule 16b-3 under the Exchange Act).

                    (i)          "Company" means Vulcan Materials Company and
also includes any "Employing Company" as such term is defined in the Salaried
Retirement Income Plan.

                    (j)          "Company Stock" means the common stock of the
Company.

                    (k)          "Disability" shall have the meaning ascribed to
such term in the Company's long-term disability plan or, if no plan is then in
effect, shall mean the determination by the Committee that the physical or
mental condition of a Participant renders such Participant unable to carry out
his or her duties and obligations to the Company.

                    (l)          "ERISA" means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

                    (m)          "Exchange Act" means the Securities Exchange
Act of 1934, as amended.

                    (n)          "Long-Term Incentive Aware" means a
compensation vehicle that provides for the accumulation of value over a time
period longer than one year, including, but not limited to, stock options,
restricted stock, performance shares, and performance units; but the term shall
not include this Plan, any other elective deferred compensation plan, or any
tax-qualified or nonqualified retirement plan of the Company.

                    (o)          "Participant" means any key management employee
of the Company who has been approved by the Committee for participation in the
Plan under Section 4.1

                    (p)          "Payout Year" means the calendar year in which
the payout contemplated by Section 5.4 is made or commences.

                    (q)          "Plan Year" means the calendar year.

                    (r)          "Rabbi Trust" means a grantor trust, as
described in Section 677 of the Code, that is established by the Company as
provided in Article 7.

                    (s)          "Rabbi Trust Agreement" meaning the instrument
establishing the Rabbi Trust, as such instrument may be amended from time to
time.

                    (t)          "Retirement" means a termination of a
Participant's employment with the Company that entitles such Participant to
immediate payment of a pension benefit under the Salaried Retirement Income
Plan.

                    (u)          "Salaried Retirement Income Plan" means the
Retirement Income Plan for Salaried Employees of Vulcan Materials Company, and
any successor plan thereto.

          2.2          Gender and Number. Except where otherwise indicated by
the context, any masculine term shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

Article 3. Administration

          3.1          The Committee. The Plan shall be administered by the
Committee. In no event shall any member of the Committee be a Participant.

          3.2          Authority of the Committee.

                    (a)          Subject to the terms of the Plan, the Committee
shall have full power and discretionary authority (i) to select the employees
who are eligible to participate in the Plan, (ii) to determine the terms and
conditions of each Participant's participation in the Plan, (iii) to construe
and interpret the Plan and any agreement or instrument entered into under the
Plan, (iv) to establish, amend, and waive rules and regulations for the Plan's
administration, (v) subject to the provisions of Article 11, to amend the Plan
and any agreement or instrument entered into under the Plan or to terminate the
Plan, (vi) to appoint and remove the trustee and the recordkeeper for the Rabbi
Trust, and to direct the trustee and the recordkeeper with respect to their
duties under the agreements pertaining to the Rabbi Trust, and (vii) to make any
other determinations that may be necessary or advisable for the administration
of the Plan.

                    (b)          To the extent permitted by law, the Committee
(i) may delegate any or all of its authority granted under the Plan to one or
more executives of the Company (provided that no executive of the Company who is
a Participant shall exercise any discretion with respect to his own
participation in the Plan) and (ii) may designate one or more individuals who
are not Participants (but who may be employees of the Company) to carry out
ministerial duties related to the administration of the Plan, except that the
Committee shall not delegate responsibility for any matter involving a person
subject to Section 16 of the Exchange Act if a decision by the Committee as to
such matter would have the effect of exempting a transaction under the Plan from
the application of Section 16(b) of the Exchange Act pursuant to Rule 16b-3 or
any successor rule thereunder.

          3.3          Decisions Binding. All determinations and decisions of
the Committee (or of any person to whom the Committee has delegated its
authority) under the Plan, including questions of construction and
interpretation, shall be final, conclusive, and binding on the employees of the
Company, the Participants and their beneficiaries and estates. Whenever the Plan
authorizes the Committee or any other person to exercise discretion with respect
to any matter, such discretion may be exercised in the sole and absolute
discretion of the Committee or such person, subject only to the terms of the
Plan and applicable requirements of law.

Article 4. Eligibility and Participation

          4.1          Eligibility. Eligibility to participate in the Plan is
limited to a select group of management or highly compensated employees
consisting solely of key management employees who are nominated to participate
in the Plan by the CEO and who are approved by the Committee.

          4.2          Participation.

                    (a)          Each employee approved for participation in the
Plan by the Committee shall have the opportunity to defer the receipt of
compensation otherwise payable to the Participant in accordance with the
provisions of Article V. This opportunity shall continue in effect until the
Participant is notified by the Committee that he has ceased to be eligible to
make such deferrals.

                    (b)          The Committee may at any time and for any
reason determine that a Participant no longer is eligible to make deferrals
under Article V. Upon being notified in writing of the Committee's decision,
such a Participant shall become an inactive Participant that retains all of the
rights of a Participant under the Plan, except for the right to make further
deferrals.

Article 5. Deferral Opportunities

          5.1          Amounts Which May Be Deferred.

                    (a)          An eligible Participant may irrevocably elect,
prior to any Plan Year, to defer (i) up to 50% of his Base Salary earned during
the Plan Year and (ii) up to 100% of his Annual Bonus for the Plan Year.

                    (b)          In the event that a Participant first becomes
eligible to participate in the Plan after the beginning of a Plan Year
(including the Plan Year in which the Effective Date occurs), the Committee may
allow such Participant to elect to defer (i) up to 50% of his Base Salary earned
subsequent to the date on which a valid Deferral Election Form (as described in
Section 5.2) is received by the Company from the Participant and (ii) for the
Plan Year ended December 31, 1998 only, up to 100% of his Annual Bonus for the
entire Plan Year.

                    (c)          The Committee, in its discretion, also may
permit the deferral of Long-Term Incentive Awards in accordance with such rules
and regulations as the Committee may establish.

                    (d)          The special payment made in 2003 to discontinue
a Participant's bonus bank (the "Bonus Bank Payment") shall not be treated as
part of the Participant's Annual Bonus, and shall not be included in any
deferral election the Participant has made with respect to his Annual Bonus. An
eligible Participant may make a separate one-time election to defer any whole
percentage up to 100% of his Bonus Bank Payment.

                    (e)          A Participant at all times shall be 100% vested
in his deferrals under the Plan and all earnings thereon.

          5.2          Timing of Deferral Elections. Except as provided in the
two following sentences, a Participant's election to defer compensation under
the Plan shall be made within 30 calendar days before the beginning of the Plan
Year in which the compensation to be deferred is earned. If a Participant is
notified during a Plan Year that he is eligible to participate in the Plan for
the remainder of the Plan year, such election shall be made within 30 calendar
days following the date of such notification. A Participant's one-time election
to defer the Bonus Bank Payment shall be made on or before February 14, 2003.
All deferral elections shall be made by means of a "Deferral Election Form" that
is executed by the Participant and delivered to the Company. The Deferral
Election Form shall provide for the specification by an eligible Participant of:

                    (a)          the amount of compensation to be deferred
during the Plan Year in accordance with the terms of Section 5.1;

                    (b)          the length of deferral of such deferred
amounts, and the earnings thereon, in accordance with the terms of Section 5.3;
and

                    (c)          the form of payout of such deferred amounts,
and the earnings thereon, in accordance with the terms of Section 5.4.

          5.3          Length of Deferral.

                    (a)          Each Participant who makes a deferral election
as to any Plan Year may elect the length of such deferral by designating a
Payout Year. Such election shall be irrevocable except as otherwise provided in
Section 5.5. The deferral of Base Salary and the deferral of the Annual Bonus in
any Plan Year shall be considered separate deferral elections and each may be
deferred to a different Payout Year. Deferral elections are subject to the
following limitations, unless the Committee permits otherwise:

                              (i)          The Payout Year designated shall be
no earlier than the second year following the end of the Plan Year in which the
compensation deferred is earned; and

                              (ii)          The Payout Year shall not be later
than the year following the Participant's 65th birthday.

All deferral elections are subject to Section 8(a), which requires an immediate
lump-sum payment in the event of a Change in Control.

                    (b)          In the event that a deferral election is made
and no Payout Year is designated, the Participant shall be deemed to have
elected a deferral until the Payout Year following the year of the Participant's
Retirement.

                    (c)          Notwithstanding the Payout Years designated by
a Participant pursuant to this Section 5.3 or the form of payout elected by a
Participant pursuant to Section 5.4, if at any time prior to the end of any
deferral period a Participant's employment with the Company is terminated for
any reason other than Retirement or Disability (including termination of
employment by reason of the Participant's death), (i) all Payout Years shall be
accelerated to the year following the year in which the termination of the
Participant's employment occurs, and (ii) all deferred amounts, and the earnings
thereon, for all Plan Years shall be paid to the Participant in a single
lump-sum cash payment.

                    (d)          If the Internal Revenue Service determines that
a Participant or beneficiary is subject to federal income tax on an amount
credited to the Participant's account under the Plan before that amount would
otherwise become payable under the Plan, the amount that is then subject to tax
shall be paid to the Participant or beneficiary in a single lump-sum cash
payment as soon as practicable after the Committee is notified or the Internal
Revenue Service's determination.

          5.4          Form of Payout.

                    (a)          Each participant who makes a deferral election
as to any Plan Year may elect as the form of payout either (i) a single lump-sum
payment or (ii) up to fifteen approximately equal annual installment payments
(such number to be specified by the Participant); provided that all compensation
(whether Base Salary or Annual Bonus) deferred to a specific Payout Year
(regardless of the Plan Year for which the compensation is deferred) shall be
payable in the same form. Such election shall be irrevocable except as otherwise
provided in Section 5.5. If no such election is made, then all deferred amounts,
and the earnings thereon, shall be paid in the form of a single lump-sum
payment. All deferral elections are subject to Section 8(a), which requires an
immediate lump-sum payment in the event of a Change in Control

                    (b)          Lump-sum and installment payments shall be made
on the following terms:

                              (i)          Lump-Sum Payment. Each payout to be
made in the form of a single lump-sum payment shall be made in cash on or before
the last business day of March in the Payout Year.

                              (ii)         Installment Payments. The first
installment payment of a payout to be made in installments shall be made in cash
on or before the last business day of March in the Payout Year. The remaining
installment payments shall be made in cash each year thereafter, on or before
the last business day of March of such year, until the entire balance of such
Participant's applicable account has been paid in full. Earnings shall continue
to accrue to the Participant's account during the payment period. The amount of
each installment payment shall be equal to the balance remaining in the
applicable account immediately prior to each such payment, multiplied by a
fraction, the numerator of which is one, and the denominator of which is the
number of installment payments remaining (including the installment payment
immediately due).

                    (c)          Following the termination of the employment of
a Participant due to Retirement or Disability, notwithstanding the forms of
payout elected by a Participant pursuant to this Section 5.4 for all remaining
Payout Years, if, on the date any lump-sum or installment payment is due, the
payment to be made would cause the aggregate amount of all of the Participant's
account balances under the Plan to fall below $50,000, then the amount due, and
the remaining balance of each of the Participant's accounts, shall be paid to
such Participant on such date in a single lump-sum cash payment.

                    (d)          Notwithstanding the provisions of this Section
5.4, if a Participant is a "covered employee" (within the meaning of Section
162(m)(3) of the Code) when a payment is scheduled to be made under the Plan,
any portion of the payment that would be nondeductible under Section 162(m) of
the Code (when considered with all other compensation that the Participant is
expected to receive in the same taxable year) shall be deferred, and shall be
paid on the earliest date on which it would be deductible under Section 162(m).

                    (e)          If the Company fails to make any payment due
under the Plan within 90 days after it first becomes due, the Committee shall
direct the trustee of the Rabbi Trust to make the payment from the Rabbi Trust
(to the extent there are assets in the Rabbi Trust available to make the
payment).

          5.5          Change in Deferral Election.

                    (a)          Postponement With Committee Consent. A
Participant may petition the Committee to allow a change from the Payout Year he
has previously elected to a later Payout Year, or to allow an increase in the
number of payments he has previously elected, or both. The Participant's request
may relate to all or any part of the Base Salary and Annual Bonus (and related
investment returns) earned in the same calendar year, and may relate to all or
any part of the amounts that are otherwise scheduled to be paid in the same
Payout Year. The Committee may grant or refuse the Participant's request. The
Committee may, in its sole discretion, suspend the Participant's right to make
additional deferrals under the Plan for a period following the effective date of
the change in the Participant's deferral election. Any change in a Participant's
deferral election shall be effective no earlier than twelve months after the
request was granted, and shall not apply to any amount that was otherwise
scheduled to be paid to the Participant before the effective date of the
election. Once a Participant has changed the Payout Year, the number of
payments, or both with respect to amounts earned in a single calendar year, the
Participant may not make another change in the time or number of payments for
amounts earned in the same calendar year. The Participant may, however, make
other changes in the time or number of payments for amounts originally scheduled
to be paid in the same Payout Year, provided that those amounts were earned in
different calendar years.

                    (b)          Change With Early Payment Penalty. A
Participant may elect to receive an early payout of all or any portion of the
deferral amount, and the earnings thereon, with respect to any Payout Year in
the form of a single lump-sum cash payment. As a penalty for early payout, the
Participant shall forfeit an amount equal to 10% of the amount requested as a
payout, such that the actual payment shall be equal to 90% of the amount by
which the balance of the Participant's account for such Payout Year is reduced.
Such payout shall be made as soon as practicable following the receipt of the
Participant's request.

                    (c)          Change As a Result of Financial Hardship. If a
Participant establishes, to the satisfaction of the Committee, severe financial
hardship, the Committee may:

                               (i)          authorize the cessation of deferrals
by such Participant;

                               (ii)         provide that all or a portion of the
amounts previously deferred by the Participant shall immediately be paid in a
single lump-sum cash payment;

                               (iii)        provide that all or a portion of the
installments payable over a period of time shall be paid immediately in a single
lump-sum cash payment; or

                               (iv)         provide for such other payment
schedule as deemed appropriate by the Committee under the circumstances.

                    (d)          Hardship Criteria. Severe financial hardship
will be deemed to exist in the event of an unanticipated emergency that is
caused by the Participant's long and serious illness, impending bankruptcy, or a
similar event that is beyond the control of the Participant and that would
result in severe financial hardship to the Participant if cessation of deferrals
or modified payments were not permitted. The amount distributed pursuant to
Section 5.5(c) shall not exceed that amount which the Committee determines to be
reasonably necessary for the Participant to meet the financial hardship at the
time of distribution.

                    (e)          Other Criteria. The Committee's decision with
respect to the manner, if at all, in which the Participant's future deferral
opportunities shall cease, and/or the manner in which, if at all, the payment of
deferred amounts to the Participant shall be modified, shall be final,
conclusive, and not subject to appeal. If a Participant is a "covered employee"
(within the meaning of Section 162(m)(3) of the Code), any change in the
Participant's payout election shall be subject to the limitation described in
Section 5.4(d).

Article 6. Individual Accounts and Crediting of Investment Returns

          6.1          Participant's Accounts.

                    (a)          The Company shall establish and maintain a
separate bookkeeping account for each deferral made by a Participant, and the
earnings thereon. Deferrals shall be credited to a Participant's account as of
the date the amount deferred otherwise would have become due and payable to such
Participant. Each Participant shall be furnished a statement of his deferred
compensation account balances at least annually.

                    (b)          The establishment and maintenance of such
deferred compensation accounts by the Company shall not be construed as
entitling any Participant to any specific assets of the Company. The rights of
Participants to receive any distribution under the Plan shall be an unsecured
claim against the general assets of the Company.

          6.2          Investment Returns on Deferred Amounts.

                    (a)          All compensation deferred by a Participant
pursuant to Section 5.1 shall be deemed invested, as directed by the
Participant, in one or more of the investment alternatives made available from
time to time by the Committee. Each such investment election shall be made (i)
by means of the execution by the Participant and delivery to the Company of a
"New Investment Election Form" or (ii) by means of such other methods as the
Committee shall approve. The Committee shall specify the available investment
alternatives and may adopt such rules and procedures for the allocation of
deferrals among such investment alternatives as the Committee deems necessary or
appropriate. An investment election shall be effective for all subsequent
deferrals under the Plan until the Participant makes a new investment election.

                    (b)          A Participant shall be permitted, at any time
and from time to time, to reallocate his deferred compensation account balances
under the Plan among the investment alternatives then available, subject to
right of the Committee to impose such restrictions on a Participant's ability to
change investment elections as the Committee deems necessary or appropriate. The
election of a Participant to reallocate account balances shall be made by means
of a form provided to the Participant by the Committee for such purpose, and
shall become effective as soon as practicable after a properly-executed form is
received by the Committee from the Participant.

                    (c)          The balances of each Participant's deferred
compensation accounts shall be credited with earning and charged with losses
based upon the actual results that would have been achieved had such balances
actually been invested pursuant to the investment elections of the Participant.

                    (d)          The Company shall have no obligation to invest
the compensation deferred under the Plan, or the earnings thereon, in any of the
investment alternatives selected by Participants.

          6.3          Charges Against Accounts. All payments made to a
Participant under the Plan shall be charged against such Participant's accounts
when and as made.

Article 7. Rabbi Trust

          7.1          Establishment of a Rabbi Trust. As soon as
administratively practicable following the Effective Date, the Company shall
establish an irrevocable Rabbi Trust to accumulate assets that will assist the
Company in meeting its obligation under the Plan. The Rabbi Trust shall have an
independent trustee that is selected by the Company. The trust agreement with
respect to the Rabbi Trust shall provide that the assets of the Rabbi Trust
shall at all times be specifically subject to the claims of the Company's
general creditors in the event of the bankruptcy or insolvency (as defined by
the Rabbi Trust Agreement) of the Company.

          7.2          Funding of the Rabbi Trust. The Company may contribute
cash, Company Stock, or any other asset to the Rabbi Trust, as the Company deems
appropriate. It is intended that the Rabbi Trust will hold assets with a value
approximately equal to the Accrued Rabbi Trust Obligations.

Article 8. Change in Control

          8.1          Change In Control. Upon the occurrence of a Change in
Control:

                    (a)          The Company shall, within ten business days
after the Change in Control, accelerate all deferred amounts to the date of the
Change in Control and pay all such deferred amounts, and the earnings thereon,
to each Participant or Beneficiary in a single lump-sum cash payment.

                    (b)          The composition of the Committee immediately
prior to the Change in Control shall not be changed after the Change in Control,
except with the consent of a majority of the Continuing Directors. If, after the
Change in Control, a member of the Committee resigns or is unable to serve due
to death or disability, the remaining members of the Committee shall appoint a
replacement.

                    (c)          The Company promptly shall reimburse a
Participant for all legal fees and expenses reasonably incurred in successfully
enforcing any right or benefit under the Plan.

Article 9. Beneficiary Designation

          9.1          Designation of Beneficiary. Each Participant may
designate a beneficiary or beneficiaries who, upon the Participant's death, will
receive the amounts that otherwise would have been paid to the Participant under
the Plan. All such designations shall be signed by the Participant, and shall be
in such form as is prescribed by the Committee. Each designation shall be
effective as of the date delivered to the Committee (or to a Company employee
appointed by the Committee to receive such designations); provided that the
Committee must receive any beneficiary designation or change therein before the
Participant's death. A Participant may change his beneficiary designation at any
time and from time to time on such form as is prescribed by the Committee. In
the event of the death of the Participant, the payment of all amounts deferred
under the Plan, and the earnings thereon, shall be in accordance with the last
written beneficiary designation signed and delivered by the Participant and not
revoked.

          9.2          Payment to Beneficiary. If a Participant dies before the
end of the deferral period for any amount under the Plan, the payment of that
amount to the Participant's beneficiary or beneficiaries shall be made in a
single lump-sum cash payment as provided in Section 5.3. If a Participant dies
after installment payments have commenced, but before they have been completed,
the remaining payments shall be made to the Participant's beneficiary or
beneficiaries under the installment schedule elected by the Participant.

          9.3          Death of Beneficiary. In the event that all the
beneficiaries of a Participant predecease the Participant, all amounts deferred
under the Plan, and the earnings thereon, that would have been paid to the
Participant under the Plan shall be paid in a single lump-sum cash payment to
the Participant's estate, or to the person or persons designated in writing by
the Participant's estate.

          9.4          Ineffective Designation. In the event a Participant does
not designate a beneficiary, or for any reason such designation is ineffective,
in whole or in part, the amounts that otherwise would have been paid to the
Participant under the Plan shall be paid in a single lump-sum cash payment to
the Participant's estate.

Article 10. Withholding of Taxes

          The Company shall have the right to either (i) require Participants to
remit to the Company, or any person or entity designated by the Committee to
administer the Plan, an amount sufficient to satisfy any applicable federal,
state, and local income and employment tax withholding requirements or (ii) to
deduct from any payment made pursuant to the Plan amounts sufficient to satisfy
such withholding requirements.

Article 11. Amendment and Termination

          The Company has the right to amend, suspend, or terminate the Plan at
any time by action of the Board of Directors, except that (i) no such amendment,
suspension, or termination shall, without the written consent of a Participant,
change the time or form of any payout under the Plan or otherwise adversely
affect, in any material respect, such Participant's rights with respect to
amounts theretofore deferred under the Plan, and the earnings thereon, and (ii)
following a Change in Control, the Company shall not amend Section 5.4(e),
Articles 3, 7 or 8, or this Article 11, and shall not amend any other provision
of the Plan in a manner that would alter the effect of Section 5.4(e), Articles
3, 7 or 8, or this Article 11.

Article 12. Miscellaneous

          12.1          Employment. No provision of the Plan, nor any action
taken by the Committee or the Company pursuant to the Plan, shall give or be
construed as giving a Participant any right to be retained in the employ of the
Company, or affect or limit in any way the right of the Company to terminate his
employment.

          12.2          Notice. Any notice required or permitted to be given to
the Committee or the Company under the Plan shall be sufficient if in writing
and hand delivered, sent by registered or certified mail, or deliver in any
other manner authorized by the Committee, to the Committee (or to a person
designated by the Committee to receive such notices). Such notices, if mailed,
shall be addressed to the principal executive offices of the Company. Notice to
any Participant shall be given in any manner authorized by the Committee and, if
mailed, shall be sent to the Participant's address as is set forth in the
records of the Company.

          12.3          Unfunded Plan. This Plan is intended to be an unfunded
plan for tax purposes and for purposes of Title I of ERISA. The Plan is intended
primarily to provide deferred compensation benefits for "a select group of
management or highly compensated employees" within the meaning of Sections 201,
301, and 401 of ERISA, and therefore is further intended to be exempt from the
provisions of Parts 2, 3, and 4 of Title I of ERISA. The Committee may terminate
the Plan for any or all Participants, subject to Article 11, in order to achieve
and maintain these intended results.

          12.4          Successors. All obligations of the Company under the
Plan shall be binding on any successor to the Company, whether the existence of
such successor is the result of a direct or indirect merger or consolidation,
the purchase of all or substantially all of the assets of the Company, or
otherwise. The provision of the Plan with respect to each Participant shall be
binding on such Participant's heirs, executors, administrators or other
successors in interest.

          12.5          Nontransferability. The Committee may recognize the
right of an alternate payee named in a domestic relations order to receive all
or a portion of a Participant's benefit under the Plan, provided that (i) the
domestic relations order would be a "qualified domestic relations order" within
the meaning of Section 414(p) of the Code if Section 414(p) were applicable to
the Plan, (ii) the domestic relations order does not purport to give the
alternate payee any right to assets of the Company or its affiliates, and (iii)
the domestic relations order does not purport to give the alternate payee any
right to receive payments under the Plan before the Participant is eligible to
receive such payments. Except as set forth in the preceding sentence with
respect to domestic relations orders, and except as required under applicable
federal, state, or local laws concerning the withholding of tax, the rights of
any Participant or beneficiary to amounts deferred under the Plan, and the
earnings thereon, are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Participant or any beneficiary, other than by will or by the
laws of descent and distribution. In no event shall the Company make any payment
under the Plan to any assignee or creditor of a Participant or beneficiary.

          12.6          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Plan, and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.

          12.7          Costs of the Plan. All costs of implementing and
administering the Plan shall be borne by the Company.

          12.8          Governing Law. The Plan shall be governed by and
construed in accordance with the laws of the state of New Jersey, without giving
effect to any choice or conflict of law provision or rule.

          IN WITNESS WHEREOF, the Company has caused this Executive Deferred
Compensation Plan to be executed for and in its name and its corporate seal to
be hereto affixed and attested by its duly authorized Secretary this 14th day of
February, 2003.


 

VULCAN MATERIALS COMPANY


ATTEST:

By:           /s/William F. Denson, III             
              William F. Denson, III,
                     Secretary




By:            /s/ Donald M. James               
               Donald M. James
      Chairman and Chief Executive Officer


[SEAL]
